COLLIER, C. J.
1. In White, et al. v. The Branch]Bank at Decatur, [1 Ala. Rep. N. S. 435,] it was determined that where the judgment recited a notice and certificate as having been produced to the court, it would be intended, that the notice and certificate found in the transcript were those before the court; and further, the recital was evidence that they had been actedj on, and they might be here looked to as a part of the record. [See also Curry v. The Bank of Mobile, SjPorter’s Rep. 372.] The judgment, it is - true, does not show that John W. Weaver is liable to the Bank, for it affirms that both the Bank and himself are the indorsees of John C. Weaver. But this statement in the judgment *286when reference is had to the notice, which we have seen is allowable, must be regarded as a clerical misprision, and instead of John C., the reasonable intendment is, that John W. Weaver, who had become the proprietor of the note by indorsement of the payee, was the immediate indorser of the Bank. The notice being made part of the record, it is regular to refer to it, as where a declaration is filed in the ordinary course of proceeding; and in such a case it would be pezmissible to correct the recital of a judgment where the mistake was merely in a middle name, by looking back to the cause of action stated by the plaintiff.
2. The recital of the certificate of the President of the Bank, does not show, that it was such as the law required. It omits to state that the note was really and Iona fide the property of the Bank; nor does it appear, that these words were substituted by others of equivalent import-. The certificate which malees part of the transcript, is as follows: “ I, S. S. Ewing, President of the Branch of the Bank of the State of Alabama at Huntsville, certify that the within described debt, is really and bona fide, the property of said Branch Bank, 24th February, 1842.” The certificate is set out immediately after the notice, and appears to have been made thereon, and to refer to the note on which the parties are informed that a motion will be made against them. This being the case, the certificate sufficiently cures its defective recital in the judgment, and identifies the debt.
There is no error shown, and the judgment is consequently affirmed.